Name: Commission Regulation (EEC) No 906/91 of 11 April 1991 determining for the Member States the loss of income and the premium payable per ewe and per female goat for the 1990 marketing year
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural structures and production;  economic policy
 Date Published: nan

 12. 4. 91 Official Journal of the European Communities No L 91 / 19 COMMISSION REGULATION (EEC) No 906/91 of 11 April 1991 determining for the Member States the loss of income and the premium payable per ewe and per female goat for the 1990 marketing year region the annual average production of lamb meat per ewe expressed per 100 kilograms carcase weight ; whereas the coefficient for 1990 has not yet been fixed in view of the lack of comprehensive Community statistics ; whereas, pending the fixing of that coefficient, it was agreed to use provisionally the coefficients for 1989 , adjusted in accord ­ ance with the rules on transition ; whereas, for region 1 , the loss of income must be reduced by the weighted average of the variable premiums actually granted and the foreseeable premiums for the remainder of the 1990 marketing year, such average being obtained in accord ­ ance with Article 24 (4) of that Regulation ; whereas Article 22 (5) of that Regulation also fixes for the 1990 marketing year the premium per female of the caprine species and per female of the ovine species other than eligible ewes at 80 % of the premium per ewe ; whereas those statistics are now available ; whereas the coefficient should therefore be fixed : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (') as amended by Regulation (EEC) No 3577/90 (2), and in particular Article 5 (6) thereof, Whereas Article 5 ( 1 ) and (5) of Regulation (EEC) No 3013/89 provides for the granting of a premium to compensate for any loss of income sustained by producers of sheepmeat and, in certain areas, of goatmeat ,; whereas those areas are defined in Annex I to Regulation (EEC) No 3013/89 and in Article 1 of Commission Regulation (EEC) No 1065/86 of 11 April 1986 determining the mountain areas in which the premium for goatmeat is granted (3), as last amended by Regulation (EEC) No 3519/86 (4) ; whereas Article 5 (8 ) of Regulation (EEC) No 3013/89 provides for the possibility of granting premiums to producers holding females of the ovine species of certain mountain breeds other than eligible ewes, in certain areas ; whereas those sheep and those areas are defined in the Annex to Council Regulation (EEC) No 872/84 of 31 March 1984 laying down the general rules for the granting of premiums to sheepmeat producers (5), as last amended by Regulation (EEC) No 1970/87 (6) ; Whereas, pursuant to Article 5 (6) of Regulation (EEC) No 3013/89, the Member States were authorized by Commis ­ sion Regulation (EEC) No 1847/90 Q to pay an initial advance and by Commission Regulation (EEC) No 2758/90 (8) to pay a second advance to sheepmeat and goatmeat producers ; whereas those advances were paid during the 1990 marketing year in certain Member States ; whereas the balance to be paid to producers in those Member States should therefore be fixed ; Whereas, under Article 22 (5) of Regulation (EEC) No 3013/89, the amount of the premium per ewe and per region is obtained transitionally for the 1990 marketing year by multiplying the loss of income referred to in para ­ graph 4 of that Article by a coefficient expressing for each Whereas, in accordance with Article 24 (8) of Regulation (EEC) No 3013/89, the losses of income in Great Britain on the one hand (impact of the non-deducted variable premium) and in Ireland and Northern Ireland on the other hand, and the coefficients expressing the annual average production of lamb meat per ewe are to be gradu ­ ally merged into a single income loss and single coeffi ­ cients in proportion to the actual dismantling of the vari ­ able slaughter premium during each marketing year ; Whereas, in accordance with Article 4 (3) of Commission Regulation (EEC) No 3007/84 of 26 October 1984 laying down detailed rules for the application of the premium for producers of sheepmeat (9), as last amended Regulation (EEC) No 288/91 (10), the premium payable per eligible animal is only to be paid where the amount fixed per ewe is equal to or greater than ECU 1 ; whereas those provi ­ sions result in the premium payable in region 3 not being paid ; whereas those provisions are without prejudice to the application of Article 22 (6) of Regulation (EEC) No 3013/89 ; Whereas, in accordance with Article 22 (6) of Regulation (EEC) No 3013/89, for the 1990 marketing year where a premium per ewe is granted for region 2 on application by the parties concerned, a premium per ewe of an amount equal to the premium payable per ewe in region 2 may be granted in region 3 instead of the premium payable in that region where the recipients have shown, to the satisfaction of the competent authority, that lambs (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 353, 17. 12. 1990, p . 23 . 0 OJ No L 97, 12. 4. 1986, p . 25. (4) OJ No L 325, 20. 11 . 1986, p . 17. 0 OJ No L 90, 1 . 4 . 1984, p. 40 . (6) OJ No L 184, 3 . 7. 1987, p. 23. 0 OJ No L 168, 30. 6. 1990, p. 31 . (8) OJ No L 264, 27. 9 . 1990, p. 52. 0 OJ No L 283, 27. 10 . 1984, p. 28 . ( 10) OJ No L 35, 7. 2 . 1991 , p . 12 . No L 91 /20 Official Journal of the European Communities 12. 4 . 91 (in ecu/100 kg) Region Difference 1 . 2.  Ireland and Northern Ireland 3 . 4. 151,355 136,225 166,731 10,147 55,011 Article 2 The coefficient referred to in Article 22 (5) of Regulation (EEC) No 3013/89 shall be as follows : (in kg) Region 1 . 2.  Ireland and Northern Ireland 3. 15,5 17,5 16,5 7,0 from ewes which they hold have not been slaughtered before two months of age ; whereas that paragraph also provides, for the 1990 marketing year, that a premium per female goat equal to 80 % of the premium payable per ewe in region 2 may be granted in the areas in region 3 referred to in Article 5 (5) of that Regulation instead of the premium payable in that region where the recipients have shown, to the satisfaction of the competent author ­ ity, that the kids from female goats which they hold have not been slaughtered before two months of age ; Whereas, in accordance with Article 22 (8) of that Regula ­ tion, the Member States comprising regions 3 and 4 which, to the satisfaction of the Commission, have from the 1990 marketing year introduced a system enabling producers of heavy lambs to be distinguished from pro ­ ducers of light lambs are to qualify in respect of that mar#keting# year, in the case of producers of heavy lambs, for the premium paid in region 2, and, in the case of producers of light lambs, for a premium corresponding to 70 % of the premium for producers of heavy lambs, that premium also applying to female goats ; whereas the two Member States comprising region 4 have introduced such a system for the 1990 marketing year ; Whereas, pursuant to Article 8 of Regulation (EEC) No 3013/89, the premium must be reduced by the impact on the basic price of the coefficient provided for in Article 8 (2) of that Regulation ; whereas that coefficient was fixed provisionally by Commission Regulation (EEC) No 3618/89 of 1 December 1989 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat for the 1 990 marketing year (') ; whereas that coefficient was subsequently corrected by Commission Regulation (EEC) No 905/91 (2) ; Whereas in the territory of the former German Demo ­ cratic Republic the unit amount of the premium to be granted must be calculated pro rata temporis on the basis of the period of the 1990 marketing year when that ter ­ ritory formed part of the Community ; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, Article 3 1 . The premium payable per ewe and per region for the 1990 marketing year shall be as follows : (in ecu) Region Premium payable per ewe 1 . 2.  Ireland and Northern Ireland  Territory of former GDR  Remainder of region 2 3. (Article 22 (6) of Regulation (EEC) No 3013/89) 4. (Article 22 (8) of Regulation (EEC) No 3013/89)  producers of heavy lambs  producers of light lambs 14,076 27,511 , 5,960 23,839 23,839 23,839 16,687 HAS ADOPTED THIS REGULATION : Article 1 A difference is hereby ascertained between the basic price and the market price during the 1990 marketing year for the following regions : 2. The premium payable per female of the caprine species and per region in the areas listed in Annex I to Regulation (EEC) No 3013/89 and in Article 1 of Regula ­ tion (EEC) No 1065/86 in respect of the 1990 marketing year shall be as follows : (  ) OJ No L 351 , 2. 12. 1989, p. 18 . (2) See page 18 of this Official Journal . 12. 4. 91 Official Journal of the European Communities No L 91 /21 (in ecu) (in ecu) Region 1 . 11,261 Region Premium payable per female of the caprine species 2. 3 . (Article 22 (6) of Regulation (EEC) No 3013/89) 4. (Article 22 (8) of Regulation (EEC) No 3013/89) 19,071 19,071 16,687 Article 4 Pursuant to Article 5 (6) of Regulation (EEC) No 3013/89, the balance to be paid to sheepmeat and goatmeat producers in the regions and Member States referred to below shall be as follows : 3 . The premium payable per female of the ovine species other than eligible ewes and per region in the areas listed in the Annex to Regulation (EEC) No 872/84 shall be as follows : Balance of premium Region (a) per ewe (b) per female goat (c) per female of the ovine species other than eligible ewe 1 ­ 2. Ireland Northern Ireland France 3 . Greece (Article 22 (6) of Regulation (EEC) No 3013/89) 4. Spain (Article 22 (8) of Regulation (EEC) No 3013/89):  producers of heavy lambs  producers of light lambs 7,164 11,551 11,535 9,988 11,149 9,911 6,937 7,990 8,918 6,937 5,731 Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission